DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Eric Eisenhardt, on 2/16/22. 


1. (Proposed Amendment) A variable multibeam charged particle device for inspection of a sample, comprising: 
	a multibeam source configured to produce a plurality of charged particle beamlets; 
	a sample holder for holding the sample; 
	a focusing column configured to direct the plurality of charged particle beamlets to be incident upon the sample, wherein the focusing column directs the plurality of charged beamlets such that there are one or more crossovers of the plurality of charged particle beamlets, wherein each crossover of the one or more crossovers corresponds to a point where the plurality of charged particle beamlets pass through a common location; 
	a variable aperture located at a final crossover of the one or more crossovers that is most proximate to the sample, wherein the variable aperture is configured to[[:]] vary the current of the plurality of charged particle beamlets;[[, and]] 
	a controller that is configured to cause the variable aperture to toggle the variable multibeam charged particle device between a single beam mode of operation and a multibeam mode of operation by translating the variable aperture along an emission path of a charged particle beamlet; and 
	an objective lens, wherein the sample is located between the objective lens and the multibeam source.


Allowable Subject Matter
	Claims 1-7, 9-19, 21-22 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding the variable multibeam charged particle device comprising the structure claimed, the variable aperture at the final crossover as claimed, and the causing to toggle the variable multibeam charged particle device between a single beam mode of operation and a multibeam mode of operation by translating the variable aperture along an emission path of a charged particle beamlet; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claim(s) 2, 4-7, 10, 13, 17-19, previously withdrawn from consideration as a result of a restriction requirement, is/are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claim(s) 2, 4-7, 10, 13, 17-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 16 is allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 2-7, 9-15, 17-19, 21-22, which depend from claim 1 or 16, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881